UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4813
ARTIS SANGRIA MCGRAW,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
                Margaret B. Seymour, District Judge.
                             (CR-02-239)

                      Submitted: August 28, 2003

                      Decided: September 4, 2003

       Before NIEMEYER and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Jerry M. Screen, Columbia, South Carolina, for Appellant. Alan
Lance Crick, Assistant United States Attorney, Greenville, South Car-
olina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MCGRAW
                              OPINION

PER CURIAM:

   Artis S. McGraw appeals his conviction and sentence after a jury
convicted him of possession of crack cocaine with the intent to dis-
tribute in violation of 21 U.S.C. § 841(a)(1) (2000), carrying a firearm
during and in relation to a drug trafficking crime in violation of 18
U.S.C. § 924(c)(1) (2000), possession of a firearm by a convicted
felon in violation of 18 U.S.C. §§ 922(g), 924(a)(2) (2000), and pos-
session of a firearm with an obliterated serial number in violation of
18 U.S.C. § 922(k) (2000). McGraw’s counsel filed a brief pursuant
to Anders v. California, 386 U.S. 738 (1967), raising denial of the
defendant’s motion for judgment of acquittal as an issue for the
court’s consideration but stating that, in his view, there are no merito-
rious grounds for appeal. McGraw filed a pro se brief raising the
denial of the motion for judgment of acquittal. This Court authorized
McGraw to file a supplemental brief in which he raised ineffective
assistance of trial counsel as an issue for the court’s consideration.

   This court reviews the district court’s decision to deny a motion for
judgment of acquittal de novo. United States v. Gallimore, 247 F.3d
134, 136 (4th Cir. 2001). Where, as here, the motion is based on suffi-
ciency of the evidence, the relevant question is not whether the court
is convinced of guilt beyond a reasonable doubt, but rather whether
the evidence, when viewed in the light most favorable to the govern-
ment, was sufficient for a rational trier of fact to have found the
essential elements of the crime beyond a reasonable doubt. Glasser
v. United States, 315 U.S. 60, 80 (1942); United States v. Stewart, 256
F.3d 231, 250 (4th Cir.) (citing United States v. Burgos, 94 F.3d 849,
862-63 (4th Cir. 1996) (en banc)), cert. denied, 534 U.S. 1049 (2001),
and cert. denied, 535 U.S. 977 (2002). If substantial evidence exists
to support a verdict, the verdict must be sustained. Glasser, 315 U.S.
at 80. We find sufficient evidence in the record to support the jury’s
verdict and therefore find no reversible error in the court’s denial of
McGraw’s motion for judgment of acquittal.

   A claim of ineffective assistance of counsel should be raised by
motion under 28 U.S.C. § 2255 (2000) in the district court and not on
direct appeal, unless it "conclusively appears" from the record that
                      UNITED STATES v. MCGRAW                         3
defense counsel did not provide effective representation. United
States v. Gastiaburo, 16 F.3d 582, 590 (4th Cir. 1995). In the present
case, the record on appeal does not conclusively demonstrate ineffec-
tive assistance of counsel. Therefore, we decline to address this issue.
McGraw may assert the claim in a § 2255 habeas motion, if he so
chooses.

   We have reviewed the record in accordance with Anders and find
no meritorious issues. We deny counsel’s motion to withdraw at this
time. This court requires that counsel inform his client, in writing, of
his right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
renew his motion for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We deny McGraw’s motion for substitute counsel.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED